DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending.

Election/Restrictions
Applicant's election with traverse of the species CD3s, SEQ ID NO: 43, SEQ ID NO: 44, and melanoma in the reply filed on 1 March 2021 is acknowledged.  The traversal is on the ground(s) that would not require a different field of search and would not be a search burden. This is not found persuasive because each protein, each sequence and each cancer would require different searches. The searches of the polypeptides and sequences are not coextensive.  In cases such as this one where descriptive sequence information is provided, the sequences are searched in appropriate database.  There is search burden also in the non-patent literature for the distinct proteins and cancers.  These searches requires an extensive analysis of the art retrieved in a sequence search and will require an in-depth analysis of technical literature.  As such, it would be burdensome to search the inventions of all the different species.
Applicant has not sufficiently argued why the different proteins, sequences and cancers would not require a different field of search and why it would not be a search burden to search all the different proteins, sequences and cancers.  
The requirement is still deemed proper and is therefore made FINAL.
	Claims 1-20 are under examination.


Objection to Claims
This application contains sequence disclosures that are encompassed by the definitions for amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reason(s) set forth below.

In response to this office action, Applicant must comply with the sequence rules, 37 CFR 1.821 - 1.825. Failure to comply with these requirements will result in ABANDONMENT of the application under 37 CFR 1.821(g). Extensions of time may be obtained by filing a petition accompanied by the extension fee under the provisions of 37 CFR 1.136(a). In no case may an applicant extend the period for reply beyond the SIX MONTH statutory period. The nature of the non-compliance did not preclude an examination of the elected invention on the merits, the results of which are presented below.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-6,  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 6, 12 and 19 recite the limitation “the cell surface molecule”.  There is insufficient antecedent basis for this limitation in the claim.

Claims 1 and 2 recite the limitation “wherein the domains are either connected by LINK1 or LINK2”. The claims recite several variable domains. It is not clear which domains are being referenced. 


 rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The different sequences vary by as much as 70% as demonstrated by the sequence comparisons below. The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons. The specification discslose that the TcR from IA_5 binds to  PRAME-004. The specification further disclose that the TcR from is the single chain T-cell receptor 868Z11 disclosed by Aggen et al (Protein, Eng Design & Sel, 24:361-372, 2010). Aggen disclose that the TcR 868Z11 binds to the HIV gag protein (pages 362-364). Thus, the constructs are structurally distinct molecules with distinct amino acid sequences and would be used to treat distinct diseases.
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1).









(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 7-20 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims are drawn to a method of treating a patient with melanoma, comprising administering to a patient a polypeptide molecule comprising a first polypeptide chain and a second polypeptide chain,
wherein the first polypeptide chain comprises a first hinge domain and/or a first
Fe domain, wherein the first polypeptide chain comprises at least 95% or 99%
identity to the amino acid sequence of SEQ ID NO: 43, wherein the second polypeptide chain comprises a second hinge domain and/or
a second Fc domain, wherein the second polypeptide chain comprises at
least 95% or 99% identity to the amino acid sequence of SEQ ID NO: 44. 
The specification discloses a polypeptide molecule comprising a first polypeptide chain comprising the amino acid sequence of SEQ ID NO: 43 and a second polypeptide chain comprising the amino acid sequence of SEQ ID NO: 44. The specification does not disclose which amino acids may be substituted, inserted or deleted in the CDRs of the TcR or the CDRs of the anti-CD3 antibody and maintained binding to a PRAME - MHC molecule or CD3, respectively.
The state of the prior art is such that it is well established in the art that the formation of an intact antigen-binding site of antibodies routinely requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope (Paul, Fundamental Immunology, 3rd Edition, 1993, pp. 292-295, under the heading “Fv 
In addition, the art recognizes that, in general, alpha and beta chains comprising six distinct CDR sequences are required to create the TcR peptide-MHC binding site (Janeway et al., Immunobiology, 5th Ed., Garland Science, pages 106-108, 117-118 and  et al., page 336, column bridging paragraph). Miles et al (Immunol Cell Biol, 93:433-441, 2015) disclose that many functional, biophysical and structural studies have demonstrated that minor alterations at the TcR/pMHC interface can have huge biological ramifications and that seemingly unnoticeable changes in structure can turn a highly immunogenic antigen inert and vice versa (page 434, 2nd paragraph). However, the present claims 1-5, 7-15 and 17-20 do not list the required six CDRs or the common structural features of the 6 CDR sequences that are required to create the required to create the TcR peptide-MHC binding site.
	Thus, without knowing which CDR residues are essential for binding for both the antibody and the TcR one of skill in the art would not be able to determine which amino acids may be substituted, added or deleted and still maintain the ability of either the TcRs or the antibodies to bind a PRAME - MHC molecule or CD3, respectively. 
The specification does not provide adequate written description of the claimed genus of TCRs and antibodies.  The legal standard for sufficiency of a patent's (or a specification's) written description is whether that description "reasonably conveys to the artisan that the inventor had possession at that time of the. . .claimed subject matter", Vas-Cath, Inc. V. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991).  In the instant 
In the instant case, the specification does not convey to the artisan that the Applicant had possession at the time of invention of the claimed invention, the genus of TCRs and antibodies. The genus of TcRs and antibodies are claimed by function, the ability to bind to a PRAME - MHC molecule or CD3, respectively.  The specification does not disclose any TcRs and antibodies that are capable of these functions, other than those with the sequences listed in the claims. The Federal Circuit addressed the application of the written description requirement to DNA-related inventions in University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  The court stated that “[a] written description of an invention involving a chemical genus, like a description of a chemical species, requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials.” Id. At 1567, 43 USPQ2d at 1405.  The court concluded that “naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.” Id. 
It is noted that AbbVie v. Janssen Biotech and Centocor Biologics (Fed. Cir. 2014) confirms a strong Post-Ariad Written Description requirement - especially with regard to genus-species claim situations. In the decision, Judge Lourie focuses particularly on the alleged infringing antibodies and notes that: [While] AbbVie patents need not describe the allegedly infringing [compound] in exact terms . . . [t]he patents must at least describe some species representative of antibodies that are structurally similar to [the accused compound]. Because the patent document lacked any such structural description, the court confirmed that the corresponding claims were invalid under 112(a). In discussing the case, Judge Lourie was clear that one problem here is that the invention was described in terms of its function rather than its structure. Lourie writes:
Functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus.

Amgen Inc vs Sanofi ( 2017-1480, Fed Cir, 2017) that the disclosure of a well characterized antigen is insufficient for an adequate written description of the antibody that binds the antigen.  The Court stated that “an adequate written description must contain enough information about the actual makeup of the claim products – a precise definition such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other material,” which may be present in “function “terminology “when the art has established a correlation between structure and function” (page 17, 1st paragraph). The Court went on to indicate that knowledge of the chemical structure of an antigen does not tell you anything about the structure of the antibody (Id).
In this case, the specification does not appear to describe any TCRs and antibodies other than the TcR and antibody defined by the listed sequences.  The specification does not disclose which amino acids may be substituted, inserted or deleted in the CDRs of the TcR or the CDRs of the anti-CD3 antibody and maintain binding to their respective ligands. Thus, the specification does not appear to describe any species within the genus of TcRs and antibodies other than the TcR and antibody defined by the sequences listed in the claims. There are insufficient structural features common to all members of the genus of TcRs and antibodies.    The TcRs and antibodies are claimed by function, the ability to bind to a PRAME - MHC molecule or CD3, respectively.  However, the specification does not disclose sufficient information on the structural function relationship to identify the claimed genus of TcRs and antibodies.  Thus, the specification does not provide an adequate written description of the genus of TCRs and antibodies capable of binding to a PRAME - MHC molecule or CD3, respectively that is required to practice the claimed invention.  Applicants have not described the genus of autoantibodies sufficiently to show they had possession of the claimed genus. Since the disclosure fails to provide sufficient relevant identifying characteristics, and because the genus is highly variant, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus as broadly claimed.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4 is/are rejected under 35 U.S.C. 102(a1)(a2) as being anticipated by Lu et al (WO 2017/070608, published 27 April 2017).
The claims are drawn to a method of eliciting an immune response in a patient who has melanoma, comprising
administering to a patient a dual specificity polypeptide molecule comprising a first
polypeptide chain and a second polypeptide chain, wherein:
the first polypeptide chain comprises a first binding region of a variable domain (VD1) of an antibody specifically binding to a cell surface antigen of a human immune effector cell, and a first binding region of a variable domain (VR1) of a TCR specifically binding to an MHC-associated peptide epitope, and
a first linker (LINK1) connecting said domains;
the second polypeptide chain comprises a second binding region of a variable domain (VR2) of a TCR specifically binding to an MHC-associated peptide epitope, and
a second binding region of a variable domain (VD2) of an antibody specifically binding to a cell surface antigen of a human immune effector cell, and
a second linker (LINK2) connecting said domains;
wherein said first binding region (VD1) and said second binding region (VD2) associate to form a first binding site (VD1 )(VD2) that binds a cell surface antigen of a human immune effector cell; said first binding region (VR1) and said second binding region 
wherein said two polypeptide chains are fused to human lgG hinge domains and/or human lgG Fc domains or dimerizing portions thereof; and
wherein said two polypeptide chains are connected by covalent and/or non-covalent bonds between said hinge domains and/or Fc domains;
and wherein said dual specificity polypeptide molecule is capable of
simultaneously binding the cell surface molecule and the MHC associated
peptide epitope,
wherein the order of the binding regions in the two polypeptide chains is
selected from VD1-VR1 and VR2-VD2 or VD1-VR2 and VR1-VD2,
or VD2-VR1 and VR2-VD1 or VD2-VR2 and VR1-VD1,
wherein the domains are either connected by LINK1 or LINK2
	Lu et al disclose bispecific proteins comprising a TcR and an antibody wherein one polypeptide comprises a VH domain and a first TcR domain while a second polypeptide comprises a VL domain and a second TcR domain for treating melanoma (paragraphs 32, 37). Lu disclose that the first and the second polypeptides comprises linker peptides comprising a constant domain from an IgG4 heavy chain (paragraphs 18, 19, 142, 143).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al (WO 2017/070608, published 27 April 2017, cited previously) in view of Chester et al (WO 2017/109496, published 29 June 2017, filed 22 December 2016) and Reiter et al (Biochemistry 33:5451-5459, 1994).
	Lu et al does not disclose that the antibody construct binds CD3ε, wherein said antibody-derived domains VD1 and VD2 display an engineered disulfide bridge introducing a covalent bond between VD1 and VD2 and where said cysteines are introduced into framework region (FR) 4 in case of VL and framework region 2 in case of VH, wherein the linker-sequences LINK1 and/or LINK2 contain at least one sequence motif selected from GGGS, GGGGS, TVLRT, TVSSAS, and TVLSSAS. 
	Chester discloses bispecific proteins comprising a TcR and anti-CD3 antibodies for treating melanoma (page 1, lines 20-32; page 10, lines 11-19; page 26, lines 6-9; page 23, lines 17-31). Chester disclose that the TCR and anti-CD3 antibody may be linked using the linker GGGGS (page 23, line 33 to page 24, line 3).
	Reiter disclose stabilization of VH and VL domains by cysteine replacements in framework region 2 and framework region 4 (page 5453).
	One of ordinary skill in the art would have been motivated to apply Chester’s anti-CD3 antibodies to Lu’s method for treating melanoma with a bispecific proteins comprising a TcR and an antibody wherein one polypeptide comprises a VH domain and a first TcR domain while a second polypeptide comprises a VL domain and a second TcR domain because both Lu and Chester disclose treating melanoma with protein constructs comprising a TcR linked with an antibody. It would have been prima facie obvious to substitute Chester’s anti-CD3 antibody for Lu’s antibody to have a method for treating melanoma with a bispecific proteins comprising a TcR and an anti-CD3 H domain and a first TcR domain while a second polypeptide comprises a VL domain and a second TcR domain.
One of ordinary skill in the art would have been motivated to apply Reiter’s cysteine replacements to Lu’s method for treating melanoma with a bispecific proteins comprising a TcR and an antibody wherein one polypeptide comprises a VH domain and a first TcR domain while a second polypeptide comprises a VL domain and a second TcR domain because Reiter disclose that VH and VL antibodies chains are not connected by a disulfide bond and, thus, by themselves are unstable. Reiter further disclose that instability of Fv’s can be overcome by making recombinant Fv molecules in which the VH and VL domains are connected by a peptide linker (Id). It would have been prima facie obvious to combine Reiter’s cysteine replacements to Lu and Chester’s method for treating melanoma with a bispecific proteins comprising a TcR and an anti-CD3 antibody wherein one polypeptide comprises a VH domain and a first TcR domain while a second polypeptide comprises a VL domain and a second TcR domain to have a method for treating melanoma with a bispecific proteins comprising a TcR and an anti-CD3 antibody wherein one polypeptide comprises a VH domain and a first TcR domain while a second polypeptide comprises a VL domain and a second TcR domain, wherein the antibody-derived domains VD1 and VD2 display an engineered disulfide bridge introducing a covalent bond between VD1 and VD2 and where said cysteines are introduced into framework region (FR) 4 in case of VL and framework region 2 in case of VH. 

  
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chester et al (WO 2017/109496, published 29 June 2017, filed 22 December 2016) and Koenig et al (US 2016/0017038, published 21 January 2016) in view of Reiter et al (Biochemistry 33:5451-5459, 1994).
Chester discloses bispecific proteins comprising a TcR and anti-CD3 antibodies for treating melanoma (page 1, lines 20-32; page 10, lines 11-19; page 26, lines 6-9; page 23, lines 17-31). Chester disclose that the TCR and anti-CD3 antibody may be linked using the linker GGGGS (page 23, line 33 to page 24, line 3).

antigen expressed by a cell (paragraphs 4, 13, 21-24). Koenig further disclose
a bispecific diabody comprising variable domains VL1, VH2 on one polypeptide chain and VL2, VH1 and Fc-domain (CH2 CH3) on another chain wherein the Fc domain interacts with another Fc domain via non-covalent interactions. Koenig disclose that the first chain and second chain interact to form a first and second binding site (VL1 )(VH2), (VL2)(VH1)  (paragraphs 19, 131, 140-158; Fig. 1 C). (VL1 )(VH2), (VL2)(VH1) binding sites in D1 are equivalent to the (VD1) (VD2), (VR1 )(VR2) binding sites defined in claim 1 since VL 1 VH1 bind to an epitope of an activating receptor or protein expressed on the surface of an immune effector cell while VL2 VH2 bind to a target antigen. Koenig also discloses that the Fc domains may include knob-in-hole mutations to facilitate production of the desired polypeptide (paragraphs 165-176, 198, 199). Koenig further disclose the introduction of cysteine residues within the variable domains to
stabilize the structure with disulfide bonds (paragraphs156-158),
	One of ordinary skill in the art would have been motivate to apply Koenig’s bispecific protein comprising variable domains VL1, VH2 on one polypeptide chain and VL2, VH1 and Fc-domain (CH2 CH3) on another chain wherein the Fc domain interacts with another Fc domain via non-covalent interactions with Chester’s treatment of melanoma with a bispecific proteins comprising a TcR and anti-CD3 antibodies because Rader (Blood, 117: 4403-4404, 2011, IDS) discloses that  a format comprising VL1, VH2 on one polypeptide chain and VL2, VH1 on another chain outperformed a format comprising VL1, VH1 on one polypeptide chain and VL2, VH2 on another chain (page 4404, 1st column). Thus, it would have been obvious to use the format (VD1) (VD2), (VR1 )(VR2) binding sites defined in claim 1
Neither Koenig nor Reiter disclose that the antibody-derived domains VD1 and VD2 display an engineered disulfide bridge introducing a covalent bond between VD1 and VD2 and where said cysteines are introduced into framework region (FR) 4 in case of VL and framework region 2 in case of VH, 
	Reiter disclose stabilization of VH and VL domains by cysteine replacements in framework region 2 and framework region 4 (page 5453).
H domain and a first TcR domain while a second polypeptide comprises a VL domain and a second TcR domain because Reiter disclose that VH and VL antibodies chains are not connected by a disulfide bond and, thus, by themselves are unstable. Reiter further disclose that instability of Fv’s can be overcome by making recombinant Fv molecules in which the VH and VL domains are connected by a peptide linker (Id). It would have been prima facie obvious to combine Reiter’s cysteine replacements to Koenig and Chester’s method for treating melanoma with a bispecific proteins comprising a TcR and an anti-CD3 antibody wherein one polypeptide comprises a VH domain and a first TcR domain while a second polypeptide comprises a VL domain and a second TcR domain to have a method for treating melanoma with a bispecific proteins comprising a TcR and an anti-CD3 antibody wherein one polypeptide comprises a VH domain and a first TcR domain while a second polypeptide comprises a VL domain and a second TcR domain, wherein the antibody-derived domains VD1 and VD2 display an engineered disulfide bridge introducing a covalent bond between VD1 and VD2 and where said cysteines are introduced into framework region (FR) 4 in case of VL and framework region 2 in case of VH.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/035429. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of Application No. 16/035429 are drawn to a dual specificity polypeptide molecule selected from the group of molecules comprising a first polypeptide chain and a second polypeptide chain, wherein: the first polypeptide chain comprises a first binding region of a variable domain (VD1) of an antibody specifically binding to a cell surface antigen of a human immune effector cell, and a first binding region of a variable domain (VR1) of a TCR specifically binding to an MHC-associated viral peptide epitope, and a first linker (LINK1) connecting said domains; the second polypeptide chain comprises a second binding region of a variable domain (VR2) of a TCR specifically binding to an MHC-associated viral peptide epitope, and a second binding region of a variable domain (VD2) of an antibody specifically binding to a cell surface antigen of a human immune effector cell, and a second linker (LINK2) connecting said domains; wherein said first binding region (VD1) and said second binding region (VD2) associate to form a first binding site (VD1)(VD2) that binds a cell surface antigen of a human immune effector cell; said first binding region (VR1) and said second binding region (VR2) associate to form a second .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


US-16-035-420-20
; Sequence 20, Application US/16035420
; Publication No. US20190016803A1
; GENERAL INFORMATION
;  APPLICANT: Immatics biotechnologies
;  TITLE OF INVENTION: Improved dual specificity polypeptide molecule
; SEQ ID NO 20
;  LENGTH: 467
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-16-035-420-20

  Query Match             72.8%;  Score 1795;  DB 19;  Length 467;
  Best Local Similarity   75.4%;  
  Matches  352;  Conservative   27;  Mismatches   74;  Indels   14;  Gaps    6;

Qy          4 VEQNSGPLSVPEGAIA SLNCTYSDRGSQSFFWYRQYSGKSPELIMSIYSNGDKEDGRFTA 63
              | |:   |    |   :| |:    |  :  ||:|  |: |: |       ::: | |  
Db          4 VTQSPTHLIKTRGQQVTLRCS-PKSGHDTVSWYQQALGQGPQFIFQYVRGEERQRGNFPD 62

Qy         64 QLNKASQY----FSLLIRDSQPSDSATYLCAAVIDNSNGGILTFGTGTRLTIIPNIQN-- 117
              : :   ||      | |      ||| ||||:   ::      || | |||:  :::|  
Db         63 RFS-GHQYPNYSSELNINALLLGDSALYLCAS--SDTVSYEQYFGPGIRLTVTEDLKNGG 119

Qy        118 ---GGGSGGGGDIQMTQSPSSLSASVGDRVTITCRASQDIRNYLNWYQQKPGKAPKLLIY 174
                 |||  ||| |||||||||||||||||||||| |:  : :|::|||||||||||  ||
Db        120 GGSGGGGSGGGQIQMTQSPSSLSASVGDRVTITCSATSSV-SYMHWYQQKPGKAPKRWIY 178

Qy        175 YTSRLHSGVPSRFSGSGSGTDYTLTISSLQPEDIATYFCQQGQTLPWTFGQGTKVEIKEP 234
               ||:| ||||||||||||||||||||||||||| |||:|||  : | ||| |||||||||
Db        179 DTSKLASGVPSRFSGSGSGTDYTLTISSLQPEDAATYYCQQWSSNPLTFGGGTKVEIKEP 238

Qy        235 KSSDKTHTCPPCPAPPVAGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWY 294
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        239 KSSDKTHTCPPCPAPPVAGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWY 298

Qy        295 VDGVEVHNAKTKPREEQYQSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPASIEKTISK 354
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        299 VDGVEVHNAKTKPREEQYQSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPASIEKTISK 358

Qy        355 AKGQPREPQVYTLPPCRDELTKNQVSLWCLVKGFYPSDIAVEWESNGQPENNYKTTPPVL 414
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        359 AKGQPREPQVYTLPPCRDELTKNQVSLWCLVKGFYPSDIAVEWESNGQPENNYKTTPPVL 418

Qy        415 DSDGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSP 461
              |||||||||||||||||||||||||||||||||||||||||||||||
Db        419 DSDGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSP 465






; Sequence 19, Application US/16035420
; Publication No. US20190016803A1
; GENERAL INFORMATION
;  APPLICANT: Immatics biotechnologies
;  TITLE OF INVENTION: Improved dual specificity polypeptide molecule
; SEQ ID NO 19
;  LENGTH: 472
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-16-035-420-19

  Query Match             72.5%;  Score 1858.5;  DB 19;  Length 472;
  Best Local Similarity   76.4%;  
  Matches  370;  Conservative   22;  Mismatches   71;  Indels   21;  Gaps    8;

Qy          1 EVQLVQSGAEVKKPGASVKVSCKASGYSFTGYTMNWVRQAPGQGLEWMGLINPYKGVSTY 60
              ||||||||||||||||||||||||||| || | |:|||||||||||||| ||||  |: |
Db          1 EVQLVQSGAEVKKPGASVKVSCKASGYKFTSYVMHWVRQAPGQGLEWMGYINPYNDVTKY 60


              |:||| ||||| | |||||||||||||||||||:||||  || | |  |  |||||||||
Db         61 AEKFQGRVTLTSDTSTSTAYMELSSLRSEDTAVHYCARGSYY-DYDG-FVYWGQGTLVTV 118

Qy        121 SSGGGSGGGGKAGVTQTPRYLIKTRGQQVTLSCS-PIPGHRSVSWYQQTPGQGLQFLFEY 179
              ||||||||||:  | |    |    |   :|:|:    | :|  ||:|  |:  : :   
Db        119 SSGGGSGGGGQKEVEQNSGPLSVPEGAIA SLNCTYSDRGSQSFFWYRQYSGKSPELIMSI 178

Qy        180 VHGAERNKGNFPGRFSGRQFSNSSSE---MNISNLELGDSALYLCASSPWDSPNEQY--- 233
                  ::  | |  :       | :|:   : | : :| ||| ||||          |   
Db        179 YSNGDKEDGRFTAQL------NKASQYISLLIRDSKLSDSATYLCAV----RGAHDYALN 228

Qy        234 FGPGTRLTVTEDLKNEPKSSDKTHTCPPCPAPPVAGPSVFLFPPKPKDTLMISRTPEVTC 293
              || || | ||  :  |||||||||||||||||||||||||||||||||||||||||||||
Db        229 FGKGTSLLVTPHI--EPKSSDKTHTCPPCPAPPVAGPSVFLFPPKPKDTLMISRTPEVTC 286

Qy        294 VVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYQSTYRVVSVLTVLHQDWLNGKEYKC 353
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        287 VVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYQSTYRVVSVLTVLHQDWLNGKEYKC 346

Qy        354 KVSNKALPASIEKTISKAKGQPREPQVCTLPPSRDELTKNQVSLSCAVKGFYPSDIAVEW 413
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        347 KVSNKALPASIEKTISKAKGQPREPQVCTLPPSRDELTKNQVSLSCAVKGFYPSDIAVEW 406

Qy        414 ESNGQPENNYKTTPPVLDSDGSFFLVSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSL 473
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        407 ESNGQPENNYKTTPPVLDSDGSFFLVSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSL 466

Qy        474 SLSP 477
              ||||
Db        467 SLSP 470




Summary
No claims allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
	/MARK HALVORSON/           Primary Examiner, Art Unit 1642